DETAILED ACTION
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 29, 31, and 35 thru 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiong et al. US 2011/0140080 A1.  Xiong discloses (see, for example, FIG. 3B) a method of manufacturing a template comprising a growth substrate 301, groove 302, insert 310, and nucleation layer 304.  The nucleation layer 304 is formed directly on the first plane of the growth substrate 301.  The insert 310 is inside the groove 302.  In paragraph [0050], Xiong discloses the insert 310 can be made of metal.
Regarding claim 31, see, for example, FIG. 3B wherein Xiong discloses a bonding wire form 310.
	Regarding claim 35, see, for example, FIG. 3B wherein Xiong discloses the insert 310 extending form the first plane to the second plane.
	Regarding claim 36, see, for example, FIG. 3B wherein Xiong discloses the insert 310 extending inwards from the first plane up to a point before reaching the second plane of the growth substrate 301.
	Regarding claim 37, see, for example, paragraph [0041] wherein Xiong discloses the nucleation layer 304 being AlN.
	Regarding claim 38, see, for example, FIG. 3B wherein Xiong discloses a plurality of protrusions between the grooves.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. US 2011/0140080 A1 as applied to claims 29, 31, and 35-38 above.  Xiong does specifically disclose the insert being made of a ferromagnetic metal.  However, it would have been obvious to one of ordinary skill in the art at the time of invention was made to use such a material in order to adequately seal the grooves with a strong material, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

4.	Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. US 2011/0140080 A1 as applied to claims 29, 31, and 35-38 above, and further in view of Pfeil 5,132,080.  Xiong does not disclose a method of forming by heat treatment of one of metal powder alloy powders and ceramic powder.  However, Pfeil discloses (see, for example, claim 10) a method of forming a nickel sheet with metal powder that receives heat treatment.  It would have been obvious to one of ordinary skill in the art to form by heat treatment of one of metal powder alloy powders and ceramic powder in order to form a uniform layer with a desired degree of porosity and thickness, and minimized cost.

s 33, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. US 2011/0140080 A1 as applied to claims 29, 31, 35-38 above, and further in view of Jeong US 2016/0380155 A1.  Xiong does not disclose a method of forming a fixation substrate, and a high reflectivity substance.  However, Jeong discloses (see, for example, FIG. 7) a method comprising forming a fixation substrate 165, and a high reflectivity substance 169.  It would have been obvious to one of ordinary skill in the art to form a fixation substrate in order to better secure the insert and form better contacting with the substrate.
	Regarding claim 34, see, for example, paragraph [0095] wherein Jeong discloses the high reflectivity substrate being various metals such as Ni which are have reflectivity.  

Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 29-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 




INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 






Eugene Lee  
February 16, 2022
/EUGENE LEE/Primary Examiner, Art Unit 2815